19 So. 3d 447 (2009)
3250 W. BEAVER STREET, LLC, Appellant,
v.
STATE of Florida, DEPARTMENT OF ENVIRONMENTAL PROTECTION, Appellee.
No. 1D09-1733.
District Court of Appeal of Florida, First District.
October 20, 2009.
Robert D. Fingar of Guilday Tucker Schwartz & Simpson, Tallahassee, for Appellant.
Thomas M. Beason, General Counsel, Department of Environmental Protection, and Ronda L. Moore, General Counsel, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of appellee's motion for relinquishment of jurisdiction, we reverse the order on appeal and remand to the agency with directions to vacate its order and allow appellant to amend its petition. See Stacey v. Dep't of Prof'l Regulation, Bd. of Nursing Home Admin'rs, 547 So. 2d 241 (Fla. 1st DCA 1989).
REVERSED and REMANDED.
HAWKES, C.J., BARFIELD and BENTON, JJ., concur.